Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, of which Cho et al. (US 2016/0181611), Kogetsu et al. (US 2005/0227147), Takeuchi et al. (US 2015/0056512) and Jito et al. (US 2017/0141391) are examples, do not disclose the accumulative limitations of the claim. See applicant’s Remarks received 7/28/2021, pages 7-10. Specifically, the prior art, e.g. Cho, Kogetsu, and Takeuchi, does not establish a ratio between the rare earth complex on the surface of the secondary particle and the metal element mass minus lithium of the lithium oxide. In the specific case of Jito et al., it is noted the tungsten is on the primary particles, and does not reside on the surface of the secondary particles, which would impact the surface area of the secondary particle covered, distinguishing Jito et al. from the claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721